Case 2:20-cv-03334-FLA-RAO Document 66 Filed 03/16/21 Page 1 of 2 Page ID #:959


    1 Brendan O’Rourke*
      borourke@proskauer.com
    2 Jonathan Weiss, SBN 250307
      jweiss@proskauer.com
    3 Lee Popkin*
      lpopkin@proskauer.com
    4 Simona Weil, SBN 316449
      sweil@proskauer.com
    5 PROSKAUER ROSE LLP
      2029 Century Park East, 24th Floor
    6 Los Angeles, CA 90067-3010
      Telephone: (310) 557-2900
    7 Facsimile: (310) 557-2193
      Attorneys for Plaintiff
    8 Young Hollywood LLC
      *admitted pro hac vice
    9
      Michael G. Rhodes, SBN 116127
   10 rhodesmg@cooley.com
      Jeffrey M. Gutkin, SBN 216083
   11 jgutkin@cooley.com
      Audrey J. Mott-Smith, SBN 300550
   12 amottsmith@cooley.com
      COOLEY LLP
   13 101 California Street, 5th Floor
      San Francisco, CA 94111-5800
   14 Telephone: (415) 693 2000
      Facsimile: (415) 693 2222
   15 Attorneys for Defendant
      White Ops, Inc.
   16
   17                        UNITED STATES DISTRICT COURT
   18           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   19
   20 YOUNG HOLLYWOOD LLC, a                     Case No. 2:20-cv-3334 FLA (RAOx)
      California limited liability company,
   21                                            JOINT STIPULATION TO
                          Plaintiff,             DISMISS WITH PREJUDICE
   22
                   v.                            [(Proposed) Order filed concurrently]
   23
      WHITE OPS, INC., a Delaware
   24 corporation,
   25                     Defendant.
   26
   27
   28



              JOINT STIPULATION TO DISMISS (Case No. 2:20-cv-3334 FLA (RAOx))
Case 2:20-cv-03334-FLA-RAO Document 66 Filed 03/16/21 Page 2 of 2 Page ID #:960


    1         Pursuant to Federal Rule of Civil Procedure 41 and Local Rule 7-1, Plaintiff
    2   Young Hollywood LLC (“Young Hollywood”) and Defendant White Ops, Inc.
    3   (“White Ops”) (collectively, the “Parties”) by and through their respective
    4   undersigned counsel, hereby stipulate to the dismissal of this action with prejudice,
    5   with each Party to bear its own costs, fees and expenses.
    6                                          Respectfully Submitted,
    7
         DATED: March 16, 2021                     Brendan J. O’Rourke
    8                                              Jonathan Weiss
                                                   Lee Popkin
    9                                              Simona Weil
                                                   PROSKAUER ROSE LLP
   10
   11
   12                                               /s/ Simona Weil
   13
                                                   Attorneys for Plaintiff,
   14                                              Young Hollywood LLC
   15
   16    DATED: March 16, 2021                     Michael G. Rhodes
                                                   Jeffrey M. Gutkin
   17                                              Audrey J. Mott-Smith
                                                   COOLEY LLP
   18
   19
   20                                               /s/ Audrey J. Mott-Smith
   21
                                                   Attorneys for Defendant,
   22                                              White Ops, Inc.
   23
   24                               E-FILING ATTESTATION

   25          I, Simona Weil, attest pursuant to Local Rule 5-4.3.4(a)(2)(i) that all other

   26   signatories listed, and on whose behalf the filing is submitted, concur in the filing’s

   27   content and have authorized the filing.
                                              /s/ Simona Weil
   28                                         Simona Weil

                                                  2
               JOINT STIPULATION TO DISMISS (Case No. 2:20-cv-3334 FLA (RAOx))
